DETAILED ACTION

1.	This action is responsive to the communications filed on 01/21/2021.
2.	Claims 2-21 are pending in this application.
3.	Claims 2, 4-8, 10-14, 16, 18-21, have been amended.
4.	Claim 1 has been previously cancelled.  

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 2-21 have been considered but are moot in view of the new grounds of rejection.

Examiner Note

Claims 2-21 repeatedly recite a “diagnostic hematology analyzer” and “target diagnostic analyzer”. While the claims do state that the “diagnostic hematology analyzer” is considered the “target diagnostic analyzer”, the examiner believes 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 11, 16, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 21, of U.S. Patent No. 10,447,573 (Patent ‘573).  Although the claims at issue are not identical, they are not patentably distinct from each for the reasons noted below.
In the chart below, the examiner is utilizing independent claim 2 (independent claim 16 is similar in scope) and independent claim 11 of the instant application, as exemplary, with independent claims 1, 14, 21, of the Patent '573.
Instant Application 16/558,894
Patent No. 10,447,573
Claim 2:  A method implemented by at least one server having a network connection to a plurality of diagnostic hematology analyzers in one or more laboratories and portable computers, the method comprising: 



when first user identification information is received as the user identification information, determining a diagnostic hematology analyzer of the user included in user information stored in association with the first user identification information as a target diagnostic analyzer to which the user has access; 

when second user identification information different from the first user identification information is received as the user identification information, determining a diagnostic hematology analyzer of the user included in user information stored in association with the second user identification information as the target diagnostic analyzer to which the user has access; 

receiving diagnostic analyzer information related to the target diagnostic analyzer via a network; and 

communicating with the portable computer, from which the user identification information is received, to present the diagnostic analyzer information to the portable computer, wherein the portable computer is configured to display the diagnostic analyzer information.
Claim 1: A method in a system comprising at least one server having a network connection to a plurality of diagnostic analyzers and portable computers, the method comprising: 

receiving, by the at least one server, user identification information from one of the portable computers, wherein the user identification information is associated with a user of the one of the portable computers; 

when first user identification information is received as the user identification information, determining, by the at least one server, at least one diagnostic analyzer in association with the first user identification information as at least one target diagnostic analyzer to which the user has access; 

when second user identification information different from the first user identification information is received as the user identification information, determining, by the at least one server, at least one diagnostic analyzer in association with the second user identification information as the at least one target diagnostic analyzer to which the user has access; 

receiving, by the at least one server, diagnostic analyzer information related to the at least one target diagnostic analyzer via a network; and 

communicating, by the at least one server, with the portable computer from which the user identification information is received a list of a plurality of diagnostic analyzers in association with the user identification information that includes the at least one target diagnostic analyzer, wherein the portable computer is configured to display the list of the at least one target diagnostic analyzer; 

receiving, by the at least one server, a selection of a diagnostic analyzer in the list from the portable computer;  

communicating, by the at least one server, diagnostic analyzer information associated with the selected diagnostic analyzer to the portable computer, wherein the portable computer is configured to display the diagnostic analyzer information and the list on a screen of the portable computer simultaneously.
Claim 11: A method implemented by a portable computer having a network connection to at least one server which is connected to a plurality of diagnostic hematology analyzers in one or more laboratories, comprising: 

communicating user identification information to the at least one server, wherein the user identification information is associated with a user of the portable computer and is stored in association with identification of a target diagnostic hematology analyzer of the user; 

displaying, on the portable computer, the target diagnostic hematology analyzer to which the user has access, wherein the target diagnostic hematology analyzer is identified by the at least one server as accessible to the user by the user identification information; 

receiving, from the at least one server, diagnostic analyzer information associated with the target diagnostic hematology analyzer; and 

displaying, on the portable computer, the received diagnostic analyzer information.
Claim 14: A method, implemented by a portable computer having a network connection to at least one server and a plurality of diagnostic analyzers, comprising: 

communicating, by the portable computer, user identification information to the at least one server, wherein the user identification information is associated with a user of the portable computer; 

displaying, on the portable computer, a list of a plurality of diagnostic analyzers that includes at least one target diagnostic analyzer in association with the user identification information, wherein the at least one target diagnostic analyzer is determined by the at least one server based on the user identification information, wherein when first user identification information is communicated as the user identification information, the at least one server determines at least one diagnostic analyzer in association with the first user identification information as the at least one target diagnostic analyzer, and 

wherein when second user identification information different from the first user identification information is communicated as the user identification information, the at least one server determines at least one diagnostic analyzer in association with the 

receiving, by the portable computer, a selection of at least one diagnostic analyzer in the list; and 

receiving, by the portable computer and from the at least one server, diagnostic analyzer information associated with the selected diagnostic analyzer;  

simultaneously displaying, by the portable computer, the diagnostic analyzer information associated with the selected diagnostic analyzer and the list on a screen.2



Regarding claims 2, 11, 16, Patent ‘573 discloses:
A method implemented by at least one server having a network connection to a plurality of diagnostic analyzers and portable computers, the method comprising (Patent ‘573, claim 1);
receiving user identification information from one of the portable computers, wherein the user identification information is associated with a user of the one of the portable computers (Patent ‘573, claim 1); 
when first user identification information is received as the user identification information, determining a diagnostic analyzer in association with the first user identification information as a target diagnostic analyzer to which the user has access (Patent ‘573, claim 1);
when second user identification information different from the first user identification information is received as the user identification information, determining a (Patent ‘573, claim 1);
receiving diagnostic analyzer information related to the target diagnostic analyzer via a network (Patent ‘573, claim 1); and
communicating with the portable computer, from which the user identification information is received, to present the diagnostic analyzer information to the portable computer, wherein the portable computer is configured to display the diagnostic analyzer information (Patent ‘573, claim 1).
While Patent ‘573 disclosed diagnostic analyzers (Patent ‘573, claim 1), Patent ‘573 did not explicitly disclose diagnostic hematology analyzers in one or more laboratories; determining a diagnostic hematology analyzer of the user included in user information stored in association with the first user identification information; and determining a diagnostic hematology analyzer of the user included in user information stored in association with the second user identification information.
However, in an analogous art, Gramelspacher disclosed diagnostic hematology analyzers in one or more laboratories (Paragraph 3, laboratory devices (i.e., in one or more laboratories) and in particular, analysis systems used for analyzing biological samples. Paragraph 6, plurality of laboratory devices distributed over different laboratories in different cities or countries. Paragraph 8, the analysis system comprises an analyzer for analyzing biological samples. Paragraph 18, a biological sample is a quantity of biological material, such as blood. Paragraph 19, the term analyzer encompasses any apparatus that can induce a reaction of a biological sample with a reagent for obtaining a measurement value (i.e., a hematology analyzer));
(Paragraph 29, receiving by an encryption unit, a user ID of the user and authentication data of the user for authenticating the user at the encryption unit. Using the user ID, creating a user specific security code and sending the user ID and user specific security code to an authentication unit. The security code is decrypted by the authentication unit and determined if the decrypted security code matches (i.e., stored) with the user ID, if it is a match, the user is authenticated and the user is permitted to initialize the analysis system);
determining a diagnostic hematology analyzer of the user included in user information stored in association with the second user identification information (Paragraph 4, detailing different kinds of users having access to different analyzers (Specially trained users vs Field service representatives). Paragraphs 76-77, Figure 2, detailing different users, user 218.1a and user 218.1b, authenticating with the encryption unit in order to access a specific analysis system).
One of ordinary skill in the art would have been motivated to combine the teachings of Patent ‘573 with Gramelspacher because the references involve determining access to diagnostic analyzers, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hematology analyzers and first and second user identification information of Gramelspacher with the teachings of Patent ‘573 in order to increase security (Gramelspacher, Paragraph 35).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21, are rejected under 35 U.S.C. 103 as being unpatentable over Gaines et al. (US 2012/0226768) in view of Gramelspacher et al. (US 2013/0339745).
Regarding claim 2, Gaines disclosed:
(Paragraph 27, medical devices (i.e., diagnostic analyzers) at a patient facility for monitoring a medical condition and administering medical treatment to one or more patients. Paragraph 28, each medical device includes a transceiver to transmit signals. Paragraph 30, access point includes an inbound server and an outbound server to log and forward information. Paragraphs 35, 40, displaying on a remote monitoring device (i.e., portable computer). Paragraph 43, display devices including a mobile phone, pda, smart phone, tablet computer etc): 
receiving user identification information (Paragraph 35, authenticating credentials) from one of the portable computers (Paragraphs 35, 40, remote monitoring device), wherein the user identification information is associated with a user of the one of the portable computers (Paragraphs 35-36, authorized technician having access to one of the remote monitoring devices provides authenticating credentials to the server. Paragraph 42, enabling device control from the remote monitoring device); 
when first user identification information is received as the user identification information, determining a diagnostic analyzer (Paragraph 27, medical device) of the user included in user information stored in association with the first user identification information as a target diagnostic analyzer to which the user has access (Paragraph 35, authorized technician providing credentials to a webserver. Webserver responds by transmitting a device set up screen to the remote monitoring device requesting medical device identifying information and associated patient identifying identification. Paragraph 36, web server queries application database according to the identifying information for the technician to identify associated patient care database node from a plurality of patient care database nodes for the patient(i.e., user information stored in association)); 
receiving diagnostic analyzer information related to the target diagnostic analyzer via a network (Paragraph 30, requesting associated patient data (i.e., diagnostic information) to be retrieved); and 
communicating with the portable computer, from which the user identification information is received, to present the diagnostic analyzer information to the portable computer, wherein the portable computer is configured to display the diagnostic analyzer information (Paragraph 32, upon retrieving the requested medical device data and patient data, displaying the data at the monitoring device).
While Gaines disclosed having multiple users (Figure 1, users 62), Gaines did not explicitly disclose diagnostic hematology analyzers in one or more laboratories; when second user identification information different from the first user identification information is received as the user identification information, determining a diagnostic hematology analyzer of the user included in user information stored in association with the second user identification information as the target diagnostic analyzer to which the user has access.
However, in an analogous art, Gramelspacher disclosed diagnostic hematology analyzers in one or more laboratories (Paragraph 3, laboratory devices (i.e., in one or more laboratories) and in particular, analysis systems used for analyzing biological samples. Paragraph 6, plurality of laboratory devices distributed over different laboratories in different cities or countries. Paragraph 8, the analysis system comprises an analyzer for analyzing biological samples. Paragraph 18, a biological sample is a quantity of biological material, such as blood. Paragraph 19, the term analyzer encompasses any apparatus that can induce a reaction of a biological sample with a reagent for obtaining a measurement value (i.e., a hematology analyzer));
when second user identification information different from the first user identification information is received as the user identification information, determining a diagnostic hematology analyzer of the user included in user information stored in association with the second user identification information as the target diagnostic analyzer to which the user has access (Paragraph 4, detailing different kinds of users having access to different analyzers (Specially trained users vs Field service representatives). Paragraph 76, the user registry is a database comprising a plurality of user IDs (i.e., second user identification information) having assigned an authentication data reference value which is used for comparison with the received authentication data for authenticating the user at the encryption unit. Each user ID is assigned permissions for determining the kind of analysis system (i.e., target diagnostic analyzer) and the function the user is granted access to or allowed to execute. Paragraphs 76-77, Figure 2, detailing different users, user 218.1a and user 218.1b, authenticating with the encryption unit in order to access a specific analysis system).
	One of ordinary skill in the art would have been motivated to combine the teachings of Gaines with Gramelspacher because the references involve authentication of users before releasing medical data, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the diagnostic hematology (Gramelspacher, Paragraph 35).
	Regarding claim 16, the claim is substantially similar to claim 2 and is therefore rejected under the same rationale.
	Regarding claims 3, 17, the limitations of claims 2, 16, have been addressed. Gaines and Gramelspacher disclosed:
	wherein a position or authority level of the user corresponding to the first user identification information is different from that of the user corresponding to the second user identification information (Gramelspacher, Paragraph 4, detailing different kinds of users having access to different analyzers (Specially trained users vs Field service representatives (i.e., different positions)).
	For motivation, please refer to claim 2. 
	Regarding claims 4, 18, the limitations of claims 2, 16, have been addressed. Gaines and Gramelspacher disclosed:
	wherein the user corresponding to the first user identification information is selected from a supervisor, a lab operator and a lab manager (Gramelspacher, Paragraph 4, specially trained users (i.e., lab operator), and the user corresponding to the second user identification information is selected from the supervisor, the lab operator and the lab manager, and is different from the user corresponding to the first user identification information (Gramelspacher, Paragraph 4, field service representatives (i.e., lab manager)).
	For motivation, please refer to claim 2.
	Regarding claims 5, 19, the limitations of claims 2, 16, have been addressed. Gaines and Gramelspacher disclosed:
	wherein the diagnostic hematology analyzer of the user included in user information stored in association with the first user identification information is a diagnostic hematology analyzer installed in a first place, and the diagnostic hematology analyzer of the user included in user information stored in association with the second user identification information is a diagnostic hematology analyzer installed in a second place different from the first place (Gramelspacher, Paragraph 3, laboratory devices (i.e., in one or more laboratories) and in particular, analysis systems used for analyzing biological samples. Paragraph 6, plurality of laboratory devices distributed over different laboratories in different cities or countries (i.e., plurality of places). Paragraph 76, the user registry is a database comprising a plurality of user IDs (i.e., second user identification information) having assigned an authentication data reference value which is used for comparison with the received authentication data for authenticating the user at the encryption unit. Each user ID is assigned permissions for determining the kind of analysis system (i.e., target diagnostic analyzer) and the function the user is granted access to or allowed to execute. Paragraphs 76-77, Figure 2, detailing different users, user 218.1a and user 218.1b, authenticating with the encryption unit in order to access a specific analysis system).
	For motivation, please refer to claim 2.
	Regarding claim 6, the limitations of claim 5 have been addressed. Gaines and Gramelspacher disclosed:
(Gramelspacher, Paragraph 54, the at least one function is executed with the one or more property values of the security code. In case a property value is indicative of a geographic location, e.g., a lab, a city, or a country, the authentication unit grants access to the indicated functions if its coupled analysis system currently resides within the geographic region).
	For motivation, please refer to claim 2. 
	Regarding claims 7, 20, the limitations of claims 2, 16, have been addressed. Gaines and Gramelspacher disclosed:
	wherein the diagnostic analyzer information related to the target diagnostic analyzer is quality control information generated by the diagnostic analyzer (Gramelspacher, Paragraph 37, the at least one function of the analyzer is analyzing quality control or calibration samples wherein some of the quality control or calibration samples are biological test samples).
	For motivation, please refer to claim 2. 
	Regarding claim 8, the limitations of claim 2 have been addressed. Gaines and Gramelspacher disclosed:
	wherein the step of determining the target diagnostic analyzer comprises determining a plurality of diagnostic hematology analyzers as the target diagnostic analyzer (Gaines, Paragraph 35, authorized technician providing credentials to a webserver. Webserver responds by transmitting a device set up screen to the remote monitoring device requesting medical device identifying information and associated patient identifying identification. Gramelspacher, Paragraphs 3, 18, 19, hematology analyzer), and 
the method further comprises: communicating with the portable computer, from which the user identification information is received, to present the plurality of diagnostic hematology analyzers to the portable computer (Gaines, Paragraph 40, Figure 3(b), after authentication, display a listing of medical devices available for monitoring the user at the remote monitoring device. Gramelspacher, Paragraphs 3, 18, 19, hematology analyzer); and 
receiving, from the portable computer, a selection of at least one of the plurality of diagnostic hematology analyzers presented to the portable computer, wherein the step of presenting the diagnostic analyzer information related to the target diagnostic analyzer to the portable computer comprises presenting the diagnostic analyzer information related to the selected diagnostic hematology analyzer to the portable computer (Gaines, Paragraphs 41-42, Figures 3(c)-(d), once a device type is selected by the user (for example, a mouse click), a second screen is displayed with different medical devices to select. Once an individual device is selected, a third screen is displayed that shows identifying information of the medical device, error information, and status mode (i.e., diagnostic analyzer information). Gramelspacher, Paragraphs 3, 18, 19, hematology analyzer).
For motivation, please refer to claim 2.
Regarding claim 9, the limitations of claim 3 have been addressed. Gaines and Gramelspacher disclosed:
(Gramelspacher, Paragraph 4, specially trained users (i.e., lab operator) and field service representatives (i.e., lab manager)).
For motivation, please refer to claim 2.
Regarding claims 10, 21, the limitations of claims 3, 17 have been addressed. Gaines and Gramelspacher disclosed:
further comprising determining whether or not the diagnostic analyzer information meets a criteria according to the position or authority level of the user of the portable computer, wherein when the diagnostic analyzer information is determined to meet the criteria, the diagnostic analyzer information is presented to the portable computer without waiting for a demand from the portable computer; and when the diagnostic analyzer information is determined not to meet the criteria, the diagnostic analyzer information is presented to the portable computer in response to receipt of a demand from the portable computer (Gramelspacher, Paragraph 4, in order to prohibit non-expert users from accidentally modifying a well-established configuration of an analysis system and/or from triggering a function of the analysis system which may cause harm to the system or the analyzed samples, access to functions of an analysis system is tightly controlled...only to be accessed by a specially trained user. An unauthorized user, such as a field service representative, is prevented access to patient data as a result of the analysis. Paragraph 74, a request to analyze patient samples. Paragraph 77, user 218.1b using HTTP get or post requests).
For motivation, please refer to claim 2. 
Regarding claim 11, Gaines disclosed:
(Paragraph 27, medical devices (i.e., diagnostic analyzers) at a patient facility for monitoring a medical condition and administering medical treatment to one or more patients. Paragraph 28, each medical device includes a transceiver to transmit signals. Paragraph 30, access point includes an inbound server and an outbound server to log and forward information. Paragraphs 35, 40, displaying on a remote monitoring device (i.e., portable computer). Paragraph 43, display devices including a mobile phone, PDA, smart phone, tablet computer etc.): 
communicating user identification information (Paragraph 35, authenticating credentials) to the at least one server, wherein the user identification information is associated with a user of the portable computer and is stored in association with identification of a target diagnostic analyzer of the user (Paragraphs 35, 40, remote monitoring device) (Paragraph 35, authorized technician providing credentials to a webserver. Webserver responds by transmitting a device set up screen to the remote monitoring device requesting medical device identifying information and associated patient identifying identification. Paragraph 36, web server queries application database according to the identifying information for the technician to identify associated patient care database node from a plurality of patient care database nodes for the patient (i.e., user information stored in association)); 
displaying, on the portable computer, the target diagnostic analyzer to which the user has access, wherein the target diagnostic analyzer is identified by the at least one server as accessible to the user by the user identification information (Paragraph 36, web server queries application database according to the identifying information for the technician to identify associated patient care database node from a plurality of patient care database nodes for the patient (i.e., user information stored in association)); 
receiving, from the at least one server, diagnostic analyzer information associated with the target diagnostic analyzer (Paragraph 30, requesting associated patient data (i.e., diagnostic information) to be retrieved); and 
displaying, on the portable computer, the received diagnostic analyzer information (Paragraph 32, upon retrieving the requested medical device data and patient data, displaying the data at the monitoring device).
While Gaines disclosed diagnostic analyzers, Gaines did not explicitly disclose diagnostic hematology analyzers in one or more laboratories.
However, in an analogous art, Gramelspacher disclosed diagnostic hematology analyzers in one or more laboratories (Paragraph 3, laboratory devices (i.e., in one or more laboratories) and in particular, analysis systems used for analyzing biological samples. Paragraph 6, plurality of laboratory devices distributed over different laboratories in different cities or countries. Paragraph 8, the analysis system comprises an analyzer for analyzing biological samples. Paragraph 18, a biological sample is a quantity of biological material, such as blood. Paragraph 19, the term analyzer encompasses any apparatus that can induce a reaction of a biological sample with a reagent for obtaining a measurement value (i.e., a hematology analyzer));
One of ordinary skill in the art would have been motivated to combine the teachings of Gaines with Gramelspacher because the references involve authentication of users before releasing medical data, and as such, are within the same environment.  
(Gramelspacher, Paragraph 37).
Regarding claim 12, the limitations of claim 11 have been addressed. Gaines and Gramelspacher disclosed:
wherein the user identification information indicates a position or authority level of the user, and the target diagnostic hematology analyzer is selectively determined from the plurality of diagnostic hematology analyzers according to the position or authority level of the user (Gramelspacher, Paragraph 4, in order to prohibit non-expert users from accidentally modifying a well-established configuration of an analysis system and/or from triggering a function of the analysis system which may cause harm to the system or the analyzed samples, access to functions of an analysis system is tightly controlled...only to be accessed by a specially trained user. An unauthorized user, such as a field service representative, is prevented access to patient data as a result of the analysis).
For motivation, please refer to claim 11. 
Regarding claim 13, the limitations of claim 11 have been addressed. Gaines and Gramelspacher disclosed:
wherein the diagnostic analyzer information associated with the target diagnostic hematology analyzer is at least one of error information generated by the diagnostic hematology analyzer and quality control information generated by the diagnostic (Gaines, Paragraph 42, once a user selects an individual medical device, a screen is displayed showing device information of the medical device. A message is displayed indicating a current error condition of the pump. Gramelspacher, Paragraphs 3, 18, 19, hematology analyzer).
For motivation, please refer to claim 11.
Regarding claim 14, the limitations of claim 11 have been addressed. Gaines and Gramelspacher disclosed:
wherein the step of displaying the target diagnostic hematology analyzer comprises:-4- 
BRINKS GILSON & LIONEdisplaying a plurality of diagnostic hematology analyzers as the target hematology diagnostic analyzer (Gaines, Paragraph 40, Figure 3(b), after authentication, display a listing of medical devices available for monitoring the user at the remote monitoring device. Gramelspacher, Paragraphs 3, 18, 19, hematology analyzer); and 
receiving a selection of at least one of the displayed plurality of diagnostic hematology analyzers, wherein the step of displaying the diagnostic analyzer information related to the target diagnostic hematology analyzer comprises displaying the diagnostic analyzer information related to the selected diagnostic hematology analyzer (Gaines, Paragraphs 41-42, Figures 3(c)-(d), once a device type is selected by the user (for example, a mouse click), a second screen is displayed with different medical devices to select. Once an individual device is selected, a third screen is displayed that shows identifying information of the medical device, error information, and status mode (i.e., diagnostic analyzer information). Gramelspacher, Paragraphs 3, 18, 19, hematology analyzer).
For motivation, please refer to claim 11.
Regarding claim 15, the limitations of claim 12 have been addressed. Gaines and Gramelspacher disclosed:
wherein the position or authority level includes at least one of supervisor, laboratory manager, and laboratory operator (Gramelspacher, Paragraph 4, specially trained users (i.e., lab operator) and field service representatives (i.e., lab manager)).
For motivation, please refer to claim 11.

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.C.N/Examiner, Art Unit 2443

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443